Burks and Chichester, JJ.,
dissenting:
We cannot concur in the conclusion reached by the majority of the court in this case.
We do not doubt but that section 4570 of the Code makes the playing of professional baseball on Sunday in Virginia, a misdemeanor, but we do not think the defendants in this case were playing professional baseball and were thus laboring at their calling, as contemplated by the statute. Baseball becomes a trade or calling only when it is played for a consideration. The parties found guilty in this proceeding were professional baseball players and baseball was their calling or business because they were under contract to play for a consideration. On the other hand baseball is not per se a business, indulging in which is denounced by the statute. It is a sport in which anyone can indulge on Sunday, as a sport, if he sees fit. In this it is, as are other sports, distinguished from the ordinary trades or callings laboring at which on Sunday is denounced by the statute.
No one will deny the fact that a professional baseball player can play baseball for sport on Sunday as well as any other person, without violating the statute.
The question therefore is were these accused parties laboring at their trade, or playing for sport, on the Sunday in question.
It seems to us that the answer to this question is *606found in the fact that they were not, so far as the record shows, playing under their contract of employment, but were volunteers, playing, it is true, at the request of their managers, bint playing without compulsion and without remuneration.
They were engaged in an exhibition game for which no admission fee was charged, no seats were sold and no contribution invited, and they could have refused to play without violation of their contracts.
Under such circumstances we think they were engaged in sport in which they had a perfect right to indulge.
Something is made of the fact that their contract prohibited them from playing exhibition games except for the club to which they belonged, but it does not follow from this that they were under contract to play exhibition games for their club at all.
This provision of the contract was to prevent the danger of injury to the players except in the service of the club and to prevent other organizations from getting the benefit of their services.
We conclude, therefore, that while the statute prohibits laboring at any trade or calling including the calling or business of baseball when it is professionalized and comes within the definition of a trade or calling as set out in the opinion, these defendants were not, at the time of their arrest, so far as the agreed facts of this ease show, laboring at their calling, but were indulging in a game of sport in which they and all other persons had a right to engage on Sunday.
The question of Sunday sports and diversions should be left to the legislature to determine in unequivocal language, and within constitutional limitations, what may or may not be done on Sunday.
This being their status, and the statute not applying *607to sports the judgment of the trial court should be reversed. But even if there is only a doubt as to the application of the statute to the ease under review the result would be the same.
In Sutherland v. Commonwealth, 109 Va. 834, 835, 65 S. E. 15, 23 L. R. A. (N. S.) 172, 132 Am. St. Rep. 949, it is said to be a fundamental rule of construction that all penal statutes “must be construed strictly against the State and favorably to the liberty of the citizen. The maxim is founded on the tenderness of the law for the rights of individuals, and on the plain principle that the power of punishment is vested in the legislature and not in the judicial department. No man incurs a penalty unless the act which subjects him to it is clearly within the spirit and letter of the statute, which imposes such penalty. There can be no constructive offenses, and before a man can be punished his case must be plainly and unmistakably within the statute. If these principles are violated, the fate of the accused is determined by the arbitrary discretion of the judges, and not by the express authority of the law.” This is expressly approved in Jordan v. South Boston, 138 Va. 838, 847, 122 S. E. 265, and in Enoch v. Comth., 141 Va. 411, 435, 126 S. E. 22.
In McKay v. Comth., 137 Va. 826, 830, 120 S. E. 138, 139, it is said: “A penal statute cannot be extended by implication or construction. It cannot be made to embrace cases not within the letter though within the reason and policy of the law. To constitute the offense the act must be both within the letter and spirit of the statute defining it. Those who contend that a penalty is imposed must show that the words of the act distinctly cover the case. No conviction can be had if the words are merely equally capable of a construction that would, and one that would not, inflict *608the penalty. If a penal statute be so ambiguous as to leave reasonable doubt of its meaning, it is the duty of the court to refuse to impose the penalty.”
We are unable to say that the plaintiffs in error are “plainly and unmistakably within the statute,” or that there is no “reasonable doubt of its meaning,” and hence feel constrained to dissent from the • opinion of the court.